Judge Greene
dissenting.
I do not read the complaint, as does the majority, to allege that defendants negligently represented plaintiff through 9 March 1988. The complaint alleges that the “defendants’ representation of Southeastern continued up to and including March 9, 1988.” However, the allegations of negligence relate to the conduct of defendants in failing to respond to discovery requests up to and including 21 August 1987, the date on which the trial court struck Southeastern’s answer for failure to respond to discovery.
Because a claim for legal malpractice does not accrue upon the termination of the attorney-client relationship, but instead accrues, in this case, upon the occurrence of the “last act of the defendant giving rise to the cause of action,” N.C.G.S. § l-15(c) (1983); see also Brantley v. Dunstan, 10 N.C. App. 706, 708, 179 S.E.2d 878, 879 (1971); Shelton v. Fairley, 72 N.C. App. 1, 9, 323 S.E.2d 410, 416 (1984), disc. rev. denied, 313 N.C. 509, 329 S.E.2d 394 (1985), plaintiff’s claim for relief accrued on 21 August 1987. Therefore, the claim is barred because it was filed on 14 March 1991, more than three years after its accrual. Accordingly, I would affirm the trial court’s dismissal of the complaint.